 Case: 4:18-cv-01733-SNLJ Doc. #: 85 Filed: 07/21/21 Page: 1 of 2 PageID #: 340




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


PATRICIA VON ZUR MUEHLEN,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
vs.                                                  )     No. 4:18 CV 1733 SNLJ
                                                     )
ST. REGIS APARTMENTS, INC., et al,                   )
                                                     )
       Defendants.                                   )

                             MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Patricia von zur Muehlen’s motion for

leave to file a late notice of appeal [#84].

       The parties settled their dispute in November 2020. Plaintiff’s first attorney,

however, had acquired a lien on the judgment, and this Court denied plaintiff’s motion to

set aside that lien on May 17, 2021. Plaintiff filed a notice of appeal on June 17, 2021—

one day later than the 30-day deadline set out by Federal Rule of Appellate Procedure

4(a)(1)(A). Plaintiff was advised by the Court of Appeals that her notice had been filed

late and that she should file a motion for leave to file a late notice of appeal with this Court

in accordance with Rule 4(a)(5).     Rule 4(a)(5)(i) and (ii) state that the “district court may

extend the time to file a notice of appeal if…a party so moves no later than 30 days after

the time prescribed by this Rule 4(a) expires; and…that party shows excusable neglect or

good cause.”



                                               -1-
 Case: 4:18-cv-01733-SNLJ Doc. #: 85 Filed: 07/21/21 Page: 2 of 2 PageID #: 341




       Plaintiff’s motion for leave to file a late notice of appeal was due on July 16, 2021.

Her motion for leave was filed on the due date. Plaintiff has also shown excusable neglect

or good cause for her delay. She explains that she learned of this Court’s order denying

the motion to set aside the lien through happenstance on the internet. She says that her

attorney—when she was finally able to contact him—said he had e-mailed her the decision,

but she did not receive that email, nor has her attorney sent her a copy of that email.

Plaintiff, upon hearing that her attorney had filed her notice of appeal a day late,

immediately took steps to attempt to remedy the problem. It appears plaintiff is diligently

pursuing her rights and that her day-late filing of the notice of appeal was due to excusable

neglect or good cause.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to file a late notice of

appeal is GRANTED.




       Dated this 21st day of July, 2021.



                                   _______________________________________
                                   STEPHEN N. LIMBAUGH, JR.
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                             -2-
